Edmonds, Justice.
The statute requires that sales in partition shall be had after notice, for the same time and in the same manner as is required by law on sales of real estate by sheriffs on execution (2 R. S. 326, § 56; Id. 330, § 81). That is a notice of six weeks (2 R. S. 386, § 34). The attorney for the plaintiff in this case seems, however, to have supposed that the present rule, number 54 (which is a transcript from the 139th rule of the Court of Chancery, and the late 96th rule of this court in equity), applies to the case. That rule permits lands in the city of New York to be sold on a notice of three weeks. It is general in its language, but was never intended to have nor could it have the effect of altering the time of notice prescribed by statute. It was intended only for those cases where the statute had omitted to prescribe the duration of the notice. Thus in sales on a bill filed to foreclose a mortgage, no time for the notice of sale is pre*319Scribed in the statute. So on sales of infants’ lands by special guardians, or sales of a lunatic’s lands by his committee.
But on sales by the sheriff on execution, or on sales by him or by any referee in partition, the notice must be for six weeks, because the statute so requires it.
This sale is therefore void and must be set aside, and the decree may be amended as required. This it is competent for the special term to do, because this is a provision merely consequent on directions already given.